Citation Nr: 1524284	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-35 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from May 1989 to January 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 RO rating decision that denied reopening of service connection for a bilateral foot disability (that included pes planus and stress fractures).  A November 2011 rating decision of the RO in Atlanta, Georgia, which reconsidered the June 2010 rating decision, appears to have implicitly reopened the issue on appeal to continue the previous service connection denial. 

In the December 2013 substantive appeal, via a VA Form 9, the Veteran requested a hearing before the Board as to the issues on appeal.  A letter was sent by VA in August 2014 informing that the Veteran had been placed on the hearing waiting list, and inquiring as to whether a hearing was still desired.  Subsequently, in a written response the Veteran asked that the hearing request be withdrawn.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2014).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

In a March 2015 rating decision, the RO denied service connection for a mental disability.  In May 2015, VA received a letter from the Veteran's private therapist concerning the Veteran's mental health; therefore, the issue of service connection for a mental health disability should be readjudicated.  As the Board does not have jurisdiction over the issue of service connection for a mental health disability, it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2014). 



FINDINGS OF FACT

1.  A February 1992 RO rating decision denied service connection for a bilateral foot disability, finding that the evidence of record showed a preexisting foot disorder, did not show a current foot disability, and did not show relationship to service.  The Veteran did not file a timely NOD following the February 1992 decision, and no new and material evidence was received during the one year appeal period following the decision.

2.  A June 2005 RO rating decision denied reopening of service connection for a bilateral foot disability, finding that the evidence submitted still did not show worsening of a preexisting foot disability during service.  The Veteran did not file a timely NOD following the June 2005 rating decision, and no new and material evidence was received during the one year appeal period following the decision.

3.  The new evidence received since the June 2005 rating decision relates to an unestablished fact of a nexus between a currently diagnosed bilateral foot disability and an in-service injury that is necessary to substantiate the claim for service connection for a bilateral foot disability.


CONCLUSIONS OF LAW

1.  The February 1992 rating decisions denying service connection for a bilateral foot disability, and the June 2005 rating decision denying reopening of service connection for a bilateral foot disability, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Evidence received since the June 2005 rating decision is new and material to reopen service connection for a bilateral foot disability.  38 U.S.C.A. § 5108 
(West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The instant decision reopens and remands the issue on appeal for additional development.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Reopening Service Connection for a Bilateral Foot Disability

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A February 1992 RO rating decision denied service connection for a bilateral foot disability, finding that the evidence of record showed a preexisting foot disorder, did not show a current foot disability, and did not show relationship to service.  In a June 2005 rating decision, the RO denied reopening of of service connection for a bilateral foot disability, finding that the evidence submitted still did not show worsening of a preexisting foot disability during service.   

The Veteran did not file a timely NOD following the February 1992 or June 2005 rating decisions, and no new and material evidence was received during the one year appeal period following each decision.  As such, the February 1992 and June 2005 rating decisions became final as to the evidence then of record.  As the June 2005 rating decision is the last final rating decision, this decision is not subject to revision on the same factual basis, and reopening requires new and material evidence.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103. 

Since the June 2005 rating decision denying reopening of service connection for bilateral foot disorder, VA has received additional medical documentation.  A February 2012 letter from the Veteran's private orthopedist diagnosed chronic collapsing pes planovalgus deformity and chronic proximal insertional plantar fasciitis, and noted that the Veteran had an active military career involving marching, jumping, and repetitive stress activities.  The private orthopedist opined that the Veteran's foot disabilities "were clearly aggravated by his military service, specifically in regard to repetitive stress activities associated with his service."  Such evidence could reasonably substantiate the issue of entitlement to service connection for a bilateral foot disability, or at the very least, would trigger the VCAA duty to assist by providing a new VA foot examination with medical opinion.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for a bilateral foot disability.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for a bilateral foot disability is granted.



REMAND

Service Connection for a Bilateral Foot Disability

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2014).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran received a VA general medical examination in May 2010.  At the conclusion of the examination, the Veteran was diagnosed with mild osteoarthritis of both feet due to aging.  No other bilateral foot disability was diagnosed or addressed.  As the record reflects that the Veteran is currently diagnosed with other bilateral foot disabilities, including pes planus, that were neither diagnosed nor addressed regarding the question of etiology, the May 2010 VA examination is inadequate for rating purposes.

The Veteran's April 1989 entrance examination reflects that the Veteran's feet were normal at service entrance.  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  To rebut the presumption of soundness, the evidence must clearly and unmistakably show that the disorder at issue pre-existed entry into service and that the disorder did not undergo aggravation in or as a result of service.  

As discussed above, in a February 2012 letter the Veteran's private orthopedist opined that the Veteran's current bilateral foot disabilities were aggravated by service-related activities.  While there is some indication from the evidence of record that one or more of the Veteran's foot disabilities may have preexisted service, such evidence cannot be said to be clear and unmistakable to demonstrate the preexistence of the disability at service entrance.  As such, a remand is necessary to obtain an adequate direct service connection opinion.

Outstanding Medical Records

VA should obtain all relevant VA and private clinical documentation that potentially could be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA medical records for the period from December 2014, and the AOJ should also request that the Veteran provide information as to any recent private orthopedic treatment. 

Accordingly, the issue of service connection for a bilateral foot disability is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide information as to any recent private treatment for a bilateral foot disorder.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  Associate with the record any identified VA treatment records pertaining to the treatment of the Veteran's feet, not already of record, for the period from December 2014.

3.  Schedule the appropriate VA examination in order to assist in determining the current nature and etiology of any currently diagnosed bilateral foot disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner should provide the following opinion:

Is it at least as likely as not (50 percent or higher degree of probability) that any identified bilateral foot disability had its onset during a period of active service?  In rendering the above opinion, the VA examiner should consider and discuss the February 2012 private medical opinion of relationship between the Veteran's bilateral foot disabilities and marching, jumping, and repetitive stress activities in service.

4.  Then, readjudicate the issue of service connection for a bilateral foot disability.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


